UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                  6/21/2021

United States of America,


               –v–                                                           21-cr-25 (AJN)

                                                                                 ORDER
Kymahli Lysius,

                      Defendant.



ALISON J. NATHAN, District Judge:

       A hearing on the Government’s motion to revoke the Defendant’s bail is set for June 29,

2021, at 2:00 p.m. The proceeding will be conducted in person in Courtroom 906 of the

Thurgood Marshall United States Courthouse, 40 Centre Street, New York, New York.


       SO ORDERED.


Dated: June 21, 2021                            __________________________________
       New York, New York                                ALISON J. NATHAN
                                                       United States District Judge
